Title: From George Washington to Colonel Jedediah Huntington, 3 April 1777
From: Washington, George
To: Huntington, Jedediah



Sir
Head Quarters Morris Town 3d April 1777

I have your favr of the 25th last Month inclosing a Return of the State of your Regiment. I am not only sorry to find your number so

low as 250 men, but I do not apprehend from the tenor of your Letter that there is a probability of your being soon compleat. I however desire you to march all the men that are fit for duty immediately to peekskill, there to wait my further orders, and to leave proper officers, under the strictest injunctions to fill up their companies, and bring the Recruits forward as quick as possible. The demand made by the Men of your Regiment to be repaid for the Baggage which they lost when they were made prisoners is new and extraordinary. The Arms, if they were private property, have ever been paid for under such Circumstances. But for any thing else, I have it not in my power to make any allowance. I think it sufficient that the men drew pay till they were released. I am &c.

G. W——n

